DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamatsu (WO 2018/021239), as evidenced by Maki (US 2020/0063003); however, for convenience, the English language equivalent, US 2020/0086594, will be cited below.
Okamatsu exemplifies a tire sealant comprising the following (pp. 5-6, Table 1, Examples 1-2):
20.6 wt% natural rubber latex (in terms of rubber solids); 
0.41 wt% surfactant 1 and 0.41 wt% surfactant 2; 
0.1-0.5 wt% chelating agent 1 (ethylenediaminetetraacetic acid), which meets applicants’ metal protease inhibitors; 
5.27 wt% synthetic resin emulsion (ethylene-vinyl acetate copolymer resin, based on rubber solids), which as evidenced by Maki is a tackifier for a natural rubber latex puncture sealing agent (p. 4, [0048]); and 
39.45 wt% anti-freezing agent (propylene glycol).
Okamatsu discloses that additives such as antioxidants can also be added to the sealant (p. 4, [0097]).
Okamatsu anticipates instant claims 1-3, 5-7, 9 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okamatsu (WO 2018/021239), as applied above to claims 1-3, 5-7, 9 and 10, and further in view of Cegelski (US 7,388,041).
Okamatsu anticipates instant claims 1-3, 5-7, 9 and 10, as described above and applied herein as such, as Okamatsu teaches a tire puncture sealant comprising a natural rubber latex, anti-freezing agent, and a chelating agent which meets applicants’ metal protease inhibitors.  Okamatsu teaches that the sealant can comprise antioxidants; however does not teach or suggest the type or amount thereof, as claimed by applicants in instant claims 4 and 8.
Cegelski teaches a puncture sealing agent for a tire comprising a rubber latex which may be natural rubber latex, an adhesive agent and an anti-freezing agent, as well as a surfactant and an antioxidant, where the antioxidant is used to protect against the effects of heat, light and oxidation that may occur over time, where the antioxidant is taught to include a phenolic type antioxidant, and is exemplified in an amount of 2 wt% (col. 5, ll. 25-38 and Table 2, Examples).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included 2 wt% of a phenolic type antioxidant as the antioxidant in Okamatsu, as Cegelski teaches that 2 wt% of a phenolic antioxidant is suitable for use in a natural rubber latex tire puncture sealant composition.
Okamatsu in view of Cegelski is prima facie obvious over instant claims 4 and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766